NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 5 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   18-50248

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00808-JAK-1
 v.

SALVADOR ARTEAGA ARAGON, AKA                    MEMORANDUM*
Chaka, AKA Ricky,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                            Submitted March 3, 2020**
                              Pasadena, California

Before: HURWITZ and FRIEDLAND, Circuit Judges, and KORMAN,*** District
Judge.

      Salvador Arteaga Aragon was convicted of conspiring to distribute



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for the
Eastern District of New York, sitting by designation.
methamphetamine,      in   violation   of       21   U.S.C.   § 846,   and   distributing

methamphetamine, in violation of 21 U.S.C. § 841. We have jurisdiction over his

appeal under 28 U.S.C. § 1291 and affirm.

      1. The district court did not abuse its discretion in admitting the arresting

officer’s identification of Aragon’s voice on recorded telephone calls. See United

States v. Ortiz, 776 F.3d 1042, 1044–45 (9th Cir. 2015) (stating standard of review).

The officer heard Aragon speak after his arrest. Familiarity with a voice based on

post-arrest statements can satisfy the “low threshold for voice identifications” in

Federal Rule of Evidence 901(b)(5). Id. at 1044 (internal quotation marks omitted).

      2. The district court did not err in finding that the government presented

evidence sufficient to prove that Aragon participated in calls with a confidential

informant. In addition to the arresting officer’s voice identification, the jury also

heard evidence that the participant in the calls gave his “last names” as “Arteaga

Aragon,” that Aragon identified himself to the arresting officer with those last

names, and that Aragon admitted that he knew the confidential informant. A

“rational trier of fact” could conclude that it was Aragon on the calls. United States

v. Kimbrew, 944 F.3d 810, 813 (9th Cir. 2019) (internal quotation marks omitted).

      3. The evidence was also sufficient to prove that Aragon conspired with and

aided and abetted others to distribute narcotics. See id. (stating standard of review).

Aragon’s co-conspirator promptly carried out Aragon’s instructions when


                                            2
consummating a drug sale with the confidential informant. This was “strong

circumstantial evidence of an agreement.” United States v. Hernandez, 876 F.2d
774, 778 (9th Cir. 1989). This evidence was also sufficient to show that Aragon

offered “knowing aid to persons committing federal crimes, with the intent to

facilitate the crime.” Rosemond v. United States, 572 U.S. 65, 71 (2014) (internal

quotation marks omitted).

      AFFIRMED.




                                        3